Citation Nr: 1644992	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  06-27 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, to include as secondary to medications prescribed for service-connected coronary artery disease (CAD) and ulcerative colitis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected CAD and exposure to herbicides.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In August 2007, the Veteran testified during a Board hearing in St. Petersburg, Florida, before a Veterans Law Judge (VLJ).  A transcript is included in the claims file.  In May 2013, the Veteran was notified that the VLJ who heard his testimony was no longer employed by the Board, and that he had the right to request a second hearing before a VLJ who would then decide his appeal.  In a June 2013 statement, the Veteran indicated that he did not desire a second hearing.

The issues remaining on appeal were originally before the Board in March 2009, at which time they were remanded for further development.  The Board subsequently remanded the issues for additional development in January 2012 and again in September 2013.


FINDINGS OF FACT

1.  Through a November 2016 statement by his representative, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of service connection for hemorrhoids, to include as secondary to medications prescribed for service-connected CAD and ulcerative colitis.

2.  Through a November 2016 statement by his representative, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of service connection for hypertension, to include as secondary to service-connected CAD and exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for hemorrhoids, to include as secondary to medications prescribed for service-connected CAD and ulcerative colitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for hypertension, to include as secondary to service-connected CAD and exposure to herbicides, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

Through a November 2016 statement by his representative, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for hemorrhoids and hypertension.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal on the issue of entitlement to service connection for hemorrhoids, to include as secondary to medications prescribed for service-connected CAD and ulcerative colitis, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for hypertension, to include as secondary to service-connected CAD and exposure to herbicides, has been withdrawn and is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


